DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is too long. Abstracts should be a length of 150 words or less. Correction is required. As a suggestion to reduce the length of the abstract and improve clarity, it is recommended that reference numbers be removed from the abstract. See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroeger (WO 2009/156069), hereinafter Kroeger.

Regarding claim 1, Kroeger teaches a computer-implemented method of planning a trajectory for an object that is capable of controlled movement in one or more degrees of freedom (see at least lines 134 – 138: “It is therefore an object of the present invention to provide an improved method for controlling mechanisms that are movable in a plurality of degrees of freedom of movement by means of movement trajectories in predetermined degrees of freedom of movement as well as an improved position-controlled mechanism, in particular robots, in order to generate optimal movement trajectories during the movement and thus to avoid unnecessary movement”);
The 5method comprising:
Obtaining a starting state of motion of the object (see at least lines 307 – 309: Movement state at the beginning of the control interval, which is determined by the guide values calculated in the previous step for the time i-1. These guide values include a position vector, a velocity vector v, and an acceleration vector);
Obtaining a target state of motion for the object (see at least lines 303 – 309: “The target movement state is defined as an input variable in the form of a target position vector and a target acceleration vector. A specific coordinate system (eg a tool coordinate system) should thus reach a given target coordinate system in space with a target velocity vf *. size generation unit 2 is an arbitrary actual movement state at the beginning of the control interval, which is determined by the guide values calculated in the previous step for the time i-1. These guide values include a position vector, a velocity vector, and an acceleration vector”);
Obtaining one or more motion constraints (see at least lines 310 – 313: “As boundary conditions for the current control interval at time i, maximum values for the speed, the acceleration and / or the acceleration change (jerk) in the considered degrees of freedom are also predefined. These are the maximum velocity vector, the maximum acceleration vector, and the maximum jerk”);
Obtaining at least one ordered sequence of movement profiles (see at least lines 161 – 174: “With the present invention it is now proposed to specify a set of motion profiles and to select a suitable one in the search for a time-optimal, permissible movement trajectory among the given motion trajectories. This teaching is based on the knowledge that the types of movement trajectories required are limited and that therefore a purely mathematical solution using differential equations is not necessary. Such a mathematical solution would require too much computing time.
Rather, the selection of a suitable movement profile can be made on the basis of decision trees which, by checking whether the target movement state or a subset thereof is achieved with an assumed movement behavior, gradually reduce the set of possible movement profiles.
After a selection of the motion profile, z. If, for example, this was done with the aid of a decision tree, the motion profile can then be parameterized in order to obtain a suitable movement trajectory. Using the selected and parameterized motion profiles for the position-controlled degrees of freedom considered, the guide values for the current control interval are then calculated”). 
10Wherein the at least one ordered sequence of movement profiles includes:
(i) Movement profiles that end with a phase of increasing acceleration (see at least: Figures 3 and 4; Lines 486 – 491: “FIG. 3 shows a first predetermined set of movement profiles for the selection in step a). The motion profiles consist of two consecutive segments, which have a positive trapezoidal acceleration profile (PosTrap), a negative trapezoidal acceleration profile (NegTrap), a positive triangular acceleration profile (PosTri) or a negative triangular acceleration profile (NegTri). Between two segments, there may still be rest times with zero acceleration”);
(ii) And movement profiles that end with a phase of decreasing acceleration (see at least: Figures 3 and 4; Lines 486 – 491: “FIG. 3 shows a first predetermined set of movement profiles for the selection in step a). The motion profiles consist of two consecutive segments, which have a positive trapezoidal acceleration profile (PosTrap), a negative trapezoidal acceleration profile (NegTrap), a positive triangular acceleration profile (PosTri) or a negative triangular acceleration profile (NegTri). Between two segments, there may still be rest times with zero acceleration”);
Evaluating the at least one ordered sequence of movement profiles to determine whether they can achieve the target state of motion (see at least lines 148 – 156: “In order to move a robot from one point of space to another, it is not sufficient to ensure that the aiming point is reached via a movement trajectory. Rather, in addition to the target point of the target movement state is taken into account, that is, the desired speed in the target point, the desired acceleration in the target point and / or the desired acceleration change (jerk) in the target point. With the help of the movement trajectory can be determined by a sequence of acceleration and deceleration phases are ensured that the target point is reached in the shortest possible time while simultaneously reaching the target movement state. It must be ensured that boundary conditions, such as the maximum permissible acceleration or the maximum permissible acceleration changes, are complied with”);
Selecting a movement profile according to the result of the evaluating (see at least lines 161 – 169: “With the present invention it is now proposed to specify a set of motion profiles and to select a suitable one in the search for a time-optimal, permissible movement trajectory among the given motion trajectories. This teaching is based on the knowledge that the types of movement trajectories required are limited and that therefore a purely mathematical solution using differential equations is not necessary. Such a mathematical solution would require too much computing time. Rather, the selection of a suitable movement profile can be made on the basis of decision trees which, by checking whether the target movement state or a subset thereof is achieved with an assumed movement behavior, gradually reduce the set of possible movement profiles”);
And planning the trajectory for the object based on the selected movement profile (see at least lines 170 – 174: “After a selection of the motion profile, z. If, for example, this was done with the aid of a decision tree, the motion profile can then be parameterized in order to obtain a suitable movement trajectory. Using the selected and parameterized motion profiles for the position-controlled degrees of freedom considered, the guide values for the current control interval are then calculated”).

Regarding claim 2, Kroeger teaches the method of claim 1, wherein the evaluating comprises:
Identifying the minimum amount of time in which it is possible to achieve the target state of motion and identifying the movement profile that achieves this (see at least lines 367 – 380: “In a third step, the calculation of guide values for the current control interval is performed using the generated and synchronized motion trajectories for all considered degrees of freedom of movement. In step a1), for each position-controlled degree of freedom of movement, its minimum execution time for reaching a target movement state is calculated. First, the acceleration and speed values are guided within their limits and then the optimum acceleration profile is determined by means of a decision tree. For this purpose, only a certain number of predetermined movement profiles come into question. In doing so, the entire space that has to be through the input values are spanned, are covered by the decision tree developed in step a1). In the example according to FIG. 1 with eight input values, the entire eight-dimensional space must therefore be spanned. After the sought motion profile has been found, a non-linear system of equations is solved and 378 thus the minimum execution time and utilizing the given maximum values for jerk, acceleration and velocity”);
And/or identifying the start and end of a range of times in which it is impossible to achieve the target state of motion (see at least lines 192 – 194: “a2) determining time limits for time intervals in which the predetermined target movement state cannot be achieved under the given boundary conditions with the movement profile”);
And identifying the one or more movement profiles associated with this range of times (see at least lines 187 – 204: “a) selecting and parameterizing of motion profiles for position-controlled degrees of motion from a predetermined set of motion profiles, under the application of which a predetermined target moving state on a movement trajectory under given conditions achievable bar (by a1) determining the minimum possible with the selected motion profile time for reaching the predetermined target movement state for each individual position-controlled movement degree of freedom; a2) determining time limits for time intervals in which the predetermined target movement state cannot be achieved under the given boundary conditions with the movement profile; and a3) determining a time-optimal synchronization time which is greater than the minimum possible time determined in step b) and  outside the time limits determined in step c), in which the predetermined target movement state under the predetermined boundary conditions in all consider position-controlled degrees of freedom of movement; b) generating a movement trajectory by selecting and parameterizing motion profiles for position-controlled degrees of freedom of movement from a second predetermined set of motion profiles, under the application of which a predetermined target movement state is at one movement trajectory under predetermined boundary conditions and compliance with the time optimal synchronization time can be achieved; and c) calculating guide values for the current control interval using the generated motion trajectory”).

Regarding claim 3, Kroeger teaches the method of claim 1, wherein obtaining the at least one ordered sequence of movement profiles comprises: 41
Defining one or more initial candidate movement profiles (see at least lines 187 – 188: “selecting and parameterizing of motion profiles for position-controlled degrees of motion from a predetermined set of motion profiles”);
Based on a difference between the starting state of motion and the target state of motion (see at least lines 232 – 242: “As target motion states for a set of position-controlled degrees of freedom of movement, a target position vector for the position of the mechanism at a target point, target velocity vector for the velocity of the mechanism at a target point, target acceleration vector for acceleration of the mechanism at the target point, and / or a target acceleration change vector for the target pressure (i.e., target acceleration change ) of the mechanism at the target point. In addition to the position determined by the target position vector, in this way, the target movement state at the target point to be reached from an initial movement state via a trajectory can be determined by individual target velocities for each of the considered degrees of freedom of movement, by individual target accelerations for each of the considered degrees of freedom of movement and or by individual target acceleration changes for each of the considered degrees of freedom of movement”);
And based on the one or more motion constraints (see at least lines 223 – 231: “As boundary conditions related respectively to an associated degree of freedom of movement, a maximum and / or minimum speed of the mechanism in a respective degree of freedom of movement can be taken into account. This constraint puts e.g. determines that a robot must not exceed a maximum forward or reverse travel speed. As boundary conditions, alternatively or additionally, a maximum acceleration of the mechanism in a respective degree of freedom of movement and / or a maximum acceleration change (jerk) of the mechanism in a respective degree of freedom of movement can be taken into account. With these boundary conditions can be ensured in particular that the mechanical load on the joints and the drive links is not exceeded or a defined user-desired traversing speed is used”);
And starting with the one or more initial candidate movement profiles (see at least lines 187 – 194: “a) selecting and parameterizing of motion profiles for position-controlled degrees of motion from a predetermined set of motion profiles, under the application of which a predetermined target 188 moving state on a movement trajectory under given conditions achievable bar (by a1) determining the minimum possible with the selected motion profile time for reaching the predetermined target movement state for each individual position-controlled movement degree of freedom; a2) determining time limits for time intervals in which the predetermined target movement state cannot be achieved under the given boundary conditions with the movement profile; and a3) determining a time-optimal synchronization time”);
Generating the at least one ordered sequence by successive modification (see at least lines 175 – 186: “The current control interval can be predetermined by constant periods between successive times during the movement. At defined times (usually in regular cycle), the generation of an updated movement trajectory is then started and, after the guide values have been calculated, transferred to the robot control during the control interval in order to continue to control the robot with the help of the new guide values. This is repeated constantly during the movement of the robot at constant time intervals. It is particularly advantageous if the method is carried out with the aid of two predefined sets of movement profiles, wherein in a first step the minimum possible time for reaching the predetermined movement state and a time-optimal synchronization time is determined on the basis of a first predetermined set of movement profiles and in the second step is selected and parameterized with the aid of a second predetermined set of motion profiles to be generated motion trajectory”).

Regarding claim 4, Kroeger teaches the method of claim 3, wherein:
The starting state of motion includes a starting velocity (see at least lines 307 – 309: “Movement state at the beginning of the control interval, which is determined by the guide values calculated in the previous step for the time i-1. These guide values include a position vector, a velocity vector, and an acceleration vector”);
The target state of motion includes a target velocity (see at least lines 232 – 234: “As target motion states for a set of position-controlled degrees of freedom of movement, a target position vector for the position of the mechanism at a target point, target velocity vector for the velocity of the mechanism at a target point…”);
The one or more motion constraints include a positive velocity limit (see at least lines 310 – 313: “As boundary conditions for the current control interval at time i, maximum values for the speed, the acceleration and / or the acceleration change (jerk) in the considered degrees of freedom are also predefined. These are the maximum velocity vector, the maximum acceleration vector, and the maximum jerk”);
And the one or more initial candidate movement profiles comprise a maximal positive movement profile that takes a velocity of the object from the starting velocity to the positive velocity limit and then reduces it to the target velocity (see at least figures 3 & 4; Lines 378 – 380: “After the sought motion profile has been found, a non-linear system of equations is solved and thus the minimum execution time and utilizing the given maximum values for jerk, acceleration and velocity”; and lines 386 – 391: “This is illustrated by means of an example with a degree of freedom of movement, that is to say a direction of movement. If a vehicle travels at 80 km / h to a locality and is located 500 m before the town sign and has 388 the destination to drive at the local sign 50 km / h, to achieve this goal in the shortest possible 389 speed only an acceleration z. B. to 95 km / h and then must be braked so that the vehicle 390 reaches the desired 50 km / h exactly 2 seconds at the town sign”).

Regarding claim 5, Kroeger teaches the method of claim 3, wherein:
The starting state of motion includes a starting velocity (see at least lines 307 – 309: “Movement state at the beginning of the control interval, which is determined by the guide values calculated in the previous step for the time i-1. These guide values include a position vector, a velocity vector, and an acceleration vector”);
The target state of motion includes a target velocity (see at least lines 232 – 242: “As target motion states for a set of position-controlled degrees of freedom of movement, a target position vector for the position of the mechanism at a target point, target velocity vector for the velocity of the mechanism at a target point, target acceleration vector for acceleration of the mechanism at the target point, and / or a target acceleration change vector for the target pressure (i.e., target acceleration change) of the mechanism at the target point. In addition to the position determined by the target position vector, in this way, the target movement state at the target point to be reached from an initial movement state via a trajectory can be determined by individual target velocities for each of the considered degrees of freedom of movement, by individual target accelerations for each of the considered degrees of freedom of movement and / or by individual target acceleration changes for each of the considered degrees of freedom of movement”);
The one or more motion constraints include a negative velocity limit (see at least lines 223 – 226: “As boundary conditions related respectively to an associated degree of freedom of movement, a maximum and / or minimum speed of the mechanism in a respective degree of freedom of movement can be taken into account. This constraint puts e.g. determines that a robot must not exceed a maximum forward or reverse travel speed”);
And the one or more initial candidate movement profiles comprise a maximal 20negative movement profile that takes a velocity of the object from the starting velocity to the negative velocity limit and then increases it to the target velocity (see at least figures 3 & 4, Lines 378 – 380: “After the sought motion profile has been found, a non-linear system of equations is solved and thus the minimum execution time and utilizing the given maximum values for jerk, acceleration and velocity”; see also lines 386 – 391: “This is illustrated by means of an example with a degree of freedom of movement, that is to say a direction of movement. If a vehicle travels at 80 km / h to a locality and is located 500 m before the town sign and has 388 the destination to drive at the local sign 50 km / h, to achieve this goal in the shortest possible 389 speed only an acceleration z. B. to 95 km / h and then must be braked so that the vehicle 390 reaches the desired 50 km / h exactly 2 seconds at the town sign”; see also lines 223 – 226: “As boundary conditions related respectively to an associated degree of freedom of movement, a maximum and / or minimum speed of the mechanism in a respective degree of freedom of movement can be taken into account. This constraint puts e.g. determines that a robot must not exceed a maximum forward or reverse travel speed”).

Regarding claim 6, Kroeger teaches the method of claim 3, wherein:
The starting state of motion includes a starting velocity (see at least lines 307 – 309: Movement state at the beginning of the control interval, which is determined by the guide values calculated in the previous step for the time i-1. These guide values include a position vector, a velocity vector, and an acceleration vector”);
The target state of motion includes a target velocity (see at least lines 232 – 242: “As target motion states for a set of position-controlled degrees of freedom of movement, a target position vector for the position of the mechanism at a target point, target velocity vector for the velocity of the mechanism at a target point, target acceleration vector for acceleration of the mechanism at the target point, and / or a target acceleration change vector for the target pressure (i.e., target acceleration change) of the mechanism at the target point. In addition to the position determined by the target position vector, in this way, the target movement state at the target point to be reached from an initial movement state via a trajectory can be determined by individual target velocities for each of the considered degrees of freedom of movement, by individual target accelerations for each of the considered degrees of freedom of movement and / or by individual target acceleration changes for each of the considered degrees of freedom of movement”); 
And the one or more initial candidate movement profiles comprise a minimal profile that takes a velocity to the target velocity in the minimum amount of time (see at least lines 348 – 355: Set of motion profiles, under the application of which a given target movement state can be reached on a movement trajectory under predetermined boundary conditions; and calculate leader values for the current rule interval using the selected and parameterized motion profiles. This includes a calculation of the minimum execution time, a synchronization of all position-controlled degrees of freedom of movement, and a calculation of the next state of motion given as a guide value to the underlying control unit 3 to let the robot follow the updated motion trajectory”).

Regarding claim 10, Kroeger teaches the method of claim 1, wherein the at least one ordered sequence of movement profiles is ordered by the travelling time that is achieved by each profile (see at least lines 187 – 204: “selecting and parameterizing of motion profiles for position-controlled degrees of motion from a predetermined set of motion profiles, under the application of which a predetermined target moving state on a movement trajectory under given conditions achievable bar (by a1) determining the minimum possible with the selected motion profile time for reaching the predetermined target movement state for each individual position-controlled movement degree of freedom; a2) determining time limits for time intervals in which the predetermined target movement state cannot be achieved under the given boundary conditions with the movement profile; and a3) determining a time-optimal synchronization time which is greater than the minimum possible time determined in step b) and outside the time limits determined in step c), in which the predetermined target movement state under the predetermined boundary conditions in all consider position-controlled degrees of freedom of movement; b) generating a movement trajectory by selecting and parameterizing motion profiles for position-controlled degrees of freedom of movement from a second predetermined set of motion profiles, under the application of which a predetermined target movement state is at one movement trajectory under predetermined boundary conditions and compliance with the time-optimal synchronization time can be achieved”).

Regarding claim 18, Kroeger teaches the method of claim 1, wherein the target state of motion comprises a target position, wherein the target position is a time-varying function (see at least lines 429 – 447: “For the underlying control of mechanism 1, however, only the next movement state, i.e. the state of motion at time i, is relevant, so that in step c) only the values for the first of the up to 13 polynomials have to be calculated. Thus, the desired acceleration vector, the desired velocity vector and the desired position vector for the current control interval are obtained. In the following rule interval all steps will be executed anew. For all degrees of freedom of movement whose execution time has been stretched, that is to say in which the synchronization time is greater than the minimum possible execution time, there are always infinitely many possibilities for the generation of the trajectory for the synchronization. It is therefore appropriate that once the trajectory has been calculated and the input values do not change during the entire execution, a motion state is calculated for each time following the first calculation, which can be integrated exactly into the polynomials calculated the first time. This creates a deterministic system that always calculates the same trajectory from a given (arbitrary) state of motion. This can be done by a certain criterion, which is taken into account by a decision tree in step b), so that the same acceleration, speed and position course are always calculated for the same input values and identical synchronization times. By this criterion, this decision tree simultaneously solves an extreme value problem to allow a deterministic (temporal) stretching of the trajectory. This ultimately leads to the fact that the system with continuously changing z. For example, it is possible to work with input values generated by a controller and still provide continuous output values”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger in view of Tian (US Publication Number 20130307459 A1) hereinafter Tian.
Regarding claim 19, Kroeger teaches a computer program product (see at least lines 385 – 386: “The displayed input values are specified by the system above. In the simplest case, this can be a robot program developed by a programmer or even a complex control structure”);
Kroeger further teaches wherein the computer program plans a trajectory for an object that is capable of controlled movement in one or more degrees of freedom (see at least lines 69 – 71: “The invention further relates to a position-controlled mechanism, in particular a robot, with a plurality of actuators, with movement elements which can be driven by the actuators in position-controlled degrees of freedom of movement, and with a control unit for controlling the actuators by means of reference variables”), the planning of the trajectory comprising:
Obtaining a starting state of motion of the object (see at least lines 307 – 309: Movement state at the beginning of the control interval, which is determined by the guide values calculated in the previous step for the time i-1. These guide values include a position vector, a velocity vector v, and an acceleration vector);
Obtaining a target state of motion for the object (see at least lines 303 – 309: “The target movement state is defined as an input variable in the form of a target position vector and a target acceleration vector. A specific coordinate system (eg a tool coordinate system) should thus reach a given target coordinate system in space with a target velocity vf *. size generation unit 2 is an arbitrary actual movement state at the beginning of the control interval, which is determined by the guide values calculated in the previous step for the time i-1. These guide values include a position vector, a velocity vector, and an acceleration vector”);
Obtaining one or more motion constraints (see at least lines 310 – 313: “As boundary conditions for the current control interval at time i, maximum values for the speed, the acceleration and / or the acceleration change (jerk) in the considered degrees of freedom are also predefined. These are the maximum velocity vector, the maximum acceleration vector, and the maximum jerk”);
Obtaining at least one ordered sequence of movement profiles (see at least lines 161 – 174: “With the present invention it is now proposed to specify a set of motion profiles and to select a suitable one in the search for a time-optimal, permissible movement trajectory among the given motion trajectories. This teaching is based on the knowledge that the types of movement trajectories required are limited and that therefore a purely mathematical solution using differential equations is not necessary. Such a mathematical solution would require too much computing time.
Rather, the selection of a suitable movement profile can be made on the basis of decision trees which, by checking whether the target movement state or a subset thereof is achieved with an assumed movement behavior, gradually reduce the set of possible movement profiles.
After a selection of the motion profile, z. If, for example, this was done with the aid of a decision tree, the motion profile can then be parameterized in order to obtain a suitable movement trajectory. Using the selected and parameterized motion profiles for the position-controlled degrees of freedom considered, the guide values for the current control interval are then calculated”). 
10Wherein the at least one ordered sequence of movement profiles includes:
(i) Movement profiles that end with a phase of increasing acceleration (see at least: Figures 3 and 4; Lines 486 – 491: “FIG. 3 shows a first predetermined set of movement profiles for the selection in step a). The motion profiles consist of two consecutive segments, which have a positive trapezoidal acceleration profile (PosTrap), a negative trapezoidal acceleration profile (NegTrap), a positive triangular acceleration profile (PosTri) or a negative triangular acceleration profile (NegTri). Between two segments, there may still be rest times with zero acceleration”);
(ii) And movement profiles that end with a phase of decreasing acceleration (see at least: Figures 3 and 4; Lines 486 – 491: “FIG. 3 shows a first predetermined set of movement profiles for the selection in step a). The motion profiles consist of two consecutive segments, which have a positive trapezoidal acceleration profile (PosTrap), a negative trapezoidal acceleration profile (NegTrap), a positive triangular acceleration profile (PosTri) or a negative triangular acceleration profile (NegTri). Between two segments, there may still be rest times with zero acceleration”);
Evaluating the at least one ordered sequence of movement profiles to determine whether they can achieve the target state of motion (see at least lines 148 – 156: “In order to move a robot from one point of space to another, it is not sufficient to ensure that the aiming point is reached via a movement trajectory. Rather, in addition to the target point of the target movement state is taken into account, that is, the desired speed in the target point, the desired acceleration in the target point and / or the desired acceleration change (jerk) in the target point. With the help of the movement trajectory can be determined by a sequence of acceleration and deceleration phases are ensured that the target point is reached in the shortest possible time while simultaneously reaching the target movement state. It must be ensured that boundary conditions, such as the maximum permissible acceleration or the maximum permissible acceleration changes, are complied with”);
Selecting a movement profile according to the result of the evaluating (see at least lines 161 – 169: “With the present invention it is now proposed to specify a set of motion profiles and to select a suitable one in the search for a time-optimal, permissible movement trajectory among the given motion trajectories. This teaching is based on the knowledge that the types of movement trajectories required are limited and that therefore a purely mathematical solution using differential equations is not necessary. Such a mathematical solution would require too much computing time. Rather, the selection of a suitable movement profile can be made on the basis of decision trees which, by checking whether the target movement state or a subset thereof is achieved with an assumed movement behavior, gradually reduce the set of possible movement profiles”);
And planning the trajectory for the object based on the selected movement profile (see at least lines 170 – 174: “After a selection of the motion profile, z. If, for example, this was done with the aid of a decision tree, the motion profile can then be parameterized in order to obtain a suitable movement trajectory. Using the selected and parameterized motion profiles for the position-controlled degrees of freedom considered, the guide values for the current control interval are then calculated”).
While inherent to this type of invention and well known within the art, Kroeger fails to explicitly teach wherein the computer program product comprises a non-transitory computer-readable medium having embodied thereon a computer program comprising computer program code that when executed causes the computer to plan a trajectory for an object that is capable of controlled movement in one or more degrees of freedom. 
Tian teaches a non-transitory computer-readable medium (see at least paragraph 34: “In some embodiments, components 204, 206, and 208 can comprise software instructions stored on memory 212 and executed by processor(s) 210”);
Having embodied thereon a computer program comprising computer program code (see at least paragraph 34: “In some embodiments, components 204, 206, and 208 can comprise software instructions stored on memory 212 and executed by processor(s) 210”);
When executed causes the computer to plan a trajectory for an object that is capable of controlled movement in one or more degrees of freedom (see at least paragraph 29: “Systems and methods described herein relate to techniques for generating constraint-based, time-optimal motion profiles for point-to-point movement of a controlled mechanical system. In some embodiments, a generated motion profile can include a continuous jerk reference for at least one segment of the profile, where the jerk reference is calculated as a continuous time-varying function. The jerk reference refers to a function calculated by the profile generator that defines the jerk control output as a function of time for a given point-to-point trajectory”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kroeger to incorporate the teachings of Tian. Such a modification would provide a specific means to implement the steps of Kroeger via a computerized system. 

Regarding claim 20, Kroeger teaches a controller for planning a trajectory for an object that is capable of controlled movement in one or more degrees of freedom, (see at least lines 446 – 447: “For example, it is possible to work with input values generated by a controller and still provide continuous, continuous output values”), comprising:
One or more inputs (see at least lines 446 – 447: “For example, it is possible to work with input values generated by a controller and still provide continuous, continuous output values”) configured to:
Receive a starting state of motion of the object (see at least lines 307 – 309: Movement state at the beginning of the control interval, which is determined by the guide values calculated in the previous step for the time i-1. These guide values include a position vector, a velocity vector v, and an acceleration vector);
Receive a target state of motion for the object (see at least lines 303 – 309: “The target movement state is defined as an input variable in the form of a target position vector and a target acceleration vector. A specific coordinate system (eg a tool coordinate system) should thus reach a given target coordinate system in space with a target velocity vf *. size generation unit 2 is an arbitrary actual movement state at the beginning of the control interval, which is determined by the guide values calculated in the previous step for the time i-1. These guide values include a position vector, a velocity vector, and an acceleration vector”);
Obtain one or more motion constraints (see at least lines 310 – 313: “As boundary conditions for the current control interval at time i, maximum values for the speed, the acceleration and / or the acceleration change (jerk) in the considered degrees of freedom are also predefined. These are the maximum velocity vector, the maximum acceleration vector, and the maximum jerk”);
Obtain at least one ordered sequence of movement profiles (see at least lines 161 – 174: “With the present invention it is now proposed to specify a set of motion profiles and to select a suitable one in the search for a time-optimal, permissible movement trajectory among the given motion trajectories. This teaching is based on the knowledge that the types of movement trajectories required are limited and that therefore a purely mathematical solution using differential equations is not necessary. Such a mathematical solution would require too much computing time.
Rather, the selection of a suitable movement profile can be made on the basis of decision trees which, by checking whether the target movement state or a subset thereof is achieved with an assumed movement behavior, gradually reduce the set of possible movement profiles.
After a selection of the motion profile, z. If, for example, this was done with the aid of a decision tree, the motion profile can then be parameterized in order to obtain a suitable movement trajectory. Using the selected and parameterized motion profiles for the position-controlled degrees of freedom considered, the guide values for the current control interval are then calculated”). 
10Wherein the at least one ordered sequence of movement profiles includes:
(i) Movement profiles that end with a phase of increasing acceleration (see at least: Figures 3 and 4; Lines 486 – 491: “FIG. 3 shows a first predetermined set of movement profiles for the selection in step a). The motion profiles consist of two consecutive segments, which have a positive trapezoidal acceleration profile (PosTrap), a negative trapezoidal acceleration profile (NegTrap), a positive triangular acceleration profile (PosTri) or a negative triangular acceleration profile (NegTri). Between two segments, there may still be rest times with zero acceleration”);
(ii) And movement profiles that end with a phase of decreasing acceleration (see at least: Figures 3 and 4; Lines 486 – 491: “FIG. 3 shows a first predetermined set of movement profiles for the selection in step a). The motion profiles consist of two consecutive segments, which have a positive trapezoidal acceleration profile (PosTrap), a negative trapezoidal acceleration profile (NegTrap), a positive triangular acceleration profile (PosTri) or a negative triangular acceleration profile (NegTri). Between two segments, there may still be rest times with zero acceleration”);
Evaluating the at least one ordered sequence of movement profiles to determine whether they can achieve the target state of motion (see at least lines 148 – 156: “In order to move a robot from one point of space to another, it is not sufficient to ensure that the aiming point is reached via a movement trajectory. Rather, in addition to the target point of the target movement state is taken into account, that is, the desired speed in the target point, the desired acceleration in the target point and / or the desired acceleration change (jerk) in the target point. With the help of the movement trajectory can be determined by a sequence of acceleration and deceleration phases are ensured that the target point is reached in the shortest possible time while simultaneously reaching the target movement state. It must be ensured that boundary conditions, such as the maximum permissible acceleration or the maximum permissible acceleration changes, are complied with”);
Select a movement profile according to the result of the evaluating (see at least lines 161 – 169: “With the present invention it is now proposed to specify a set of motion profiles and to select a suitable one in the search for a time-optimal, permissible movement trajectory among the given motion trajectories. This teaching is based on the knowledge that the types of movement trajectories required are limited and that therefore a purely mathematical solution using differential equations is not necessary. Such a mathematical solution would require too much computing time. Rather, the selection of a suitable movement profile can be made on the basis of decision trees which, by checking whether the target movement state or a subset thereof is achieved with an assumed movement behavior, gradually reduce the set of possible movement profiles”);
And plan the trajectory for the object based on the selected movement profile and at least one output configured to output the planned trajectory (see at least lines 170 – 174: “After a selection of the motion profile, z. If, for example, this was done with the aid of a decision tree, the motion profile can then be parameterized in order to obtain a suitable movement trajectory. Using the selected and parameterized motion profiles for the position-controlled degrees of freedom considered, the guide values for the current control interval are then calculated”).
Kroeger fails to explicitly teach wherein the controller contains a processor which carries out the above steps. 
Tian explicitly teaches a processor (See at least paragraph 109: With reference to FIG. 15, an exemplary computing device for implementing one or more embodiments in the form of a computer 1510 is depicted. Components of computer 1510 may include, but are not limited to, a processing unit 1520, a system memory 1530, and a system bus 1522 that couples various system components including the system memory to the processing unit 1520. Processing unit 1520 may, for example, perform functions associated with processor(s) 210 of motion profile generating system 202, while system memory 1530 may perform functions associated with memory 212”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Kroeger to incorporate the teachings of Tian. Such a modification would provide a specific means to implement the steps of Kroeger via a computerized system. 

Allowable Subject Matter
Claims 7 – 9 and 11 – 17 are rejected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 would be allowable for disclosing shortening or lengthening the movement profile during the process of successive modification until one of the one or more motion constraints is encountered and / or the number of phases that have nonzero duration in the movement profile changes.
Kroeger teaches wherein each movement profile consists of a plurality of phases (see at least lines 486 – 491: “FIG. 3 shows a first predetermined set of movement profiles for the selection in step a). The motion profiles consist of two consecutive segments, which have a positive trapezoidal acceleration profile (PosTrap), a negative trapezoidal acceleration profile (NegTrap), a positive triangular acceleration profile (PosTri) or a negative triangular acceleration profile (NegTri). Between two segments, there may still be rest times with zero acceleration (Zero)”), and a form of successive modification comprising a series of stages (see at least lines 175 – 185: “The current control interval can be predetermined by constant periods between successive times during the movement. At defined times (usually in regular cycle), the generation of an updated movement trajectory is then started and, after the guide values have been calculated, transferred to the robot control during the control interval in order to continue to control the robot with the help of the new guide values. This is repeated constantly during the movement of the robot at constant time intervals. It is particularly advantageous if the method is carried out with the aid of two predefined sets of movement profiles, wherein in a first step the minimum 181 possible time for reaching the predetermined movement state and a time-optimal synchronization time is determined on the basis of a first predetermined set of movement profiles and in the second step is selected and parameterized with the aid of a second predetermined set of motion profiles to be generated motion trajectory”). 
Kroeger fails to teach: wherein each stage comprises shortening or lengthening the current movement profile while ensuring that the target velocity is achieved, until one or both of the following occurs: 
One of the one or more motion constraints is encountered;
And the number of phases that have nonzero duration changes.
Therefore, the combination of features is considered to be allowable. 

Claim 8 would be considered allowable for disclosing the specific decision-making process used for successively modifying the length of the motion profiles and phases within them.
While Kroeger teaches successive modification as outlined above, Kroeger fails to teach wherein the successive modification comprises:
If the current profile includes one or more phases of positive acceleration and one or more phases of negative acceleration, shortening the current profile 10by shortening the one or more phases of positive acceleration and shortening the one or more phases of negative acceleration;
Or otherwise, if the current profile consists of a plurality of phases of acceleration having the same sign, shortening the current profile by shortening one or more early phases of acceleration and lengthening one or more late 15phases of acceleration.
Therefore, the combination of features is considered to be allowable.

Claim 9 would be considered allowable for disclosing the specific decision-making process used for successively modifying the length of the motion profiles and phases within them.
While Kroeger teaches successive modification as outlined above, Kroeger fails to teach wherein the successive modification comprises:
If the current profile consists of a plurality of phases of acceleration having the same sign, lengthening the current profile by shortening a late phase of 20acceleration and lengthening an early phase of acceleration;
Or otherwise, if the current profile includes one or more phases of positive acceleration and one or more phases of negative acceleration, lengthening the current profile by lengthening the one or more phases of positive acceleration and lengthening the one or more phases of negative acceleration.
Therefore, the combination of features is considered to be allowable. 

Claim 11 would be considered allowable for disclosing a specific means of evaluating motion profiles. 
While Kroeger teaches wherein the target state of motion includes a target position (see at least 232 – 233: As target motion states for a set of position-controlled degrees of freedom of movement, a target position vector for the position of the mechanism at a target point”), and teaches a method of evaluating movement profiles to determine which one to use, Kroeger fails to teach the specific method of evaluation used in the claimed invention. 
Kroeger specifically fails to teach:  
Wherein the evaluating comprises for each movement profile in the at least one ordered sequence: 43
Identifying the shortest travelling time that can be achieved using the movement profile;
Identifying the longest travelling time that can be achieved using the movement profile;
Defining a first range between the shortest travelling time and the longest travelling time;
Calculating a first final position, being the final position achieved by the movement profile corresponding to the shortest travelling time;
Calculating a second final position, being the final position achieved 10by the movement profile corresponding to the longest travelling time;
And determining whether the movement profile can provide one or more solutions for achieving the target state of motion, within the first range, based on the first final position, the second final position, and the target position.
Therefore, the combination of features is considered to be allowable. 

Claims 12 – 15 would be allowable because they are directly or indirectly dependent on claim 11.

Claim 16 would be allowable because it discloses the step of identifying a movement profile that achieves the target state of motion at a specified time. 
While Kroeger discloses the step of identifying the minimum time for a given set of motion profiles, Kroeger fails to teach identifying a specific target time and identifying the motion profile which achieves this time. It should be noted that Kroeger does, however, teach wherein the at least one ordered sequence of movement profiles 20includes a plurality of movement profiles each comprising or consisting of one of the two following sequences of seven phases:
Sequence A: a first phase of increasing acceleration in a first time interval, a second phase of constant acceleration in a second time interval, a third phase of decreasing acceleration in a third time interval, a fourth phase of 25constant acceleration in a fourth time interval, a fifth phase of decreasing acceleration in a fifth time interval, a sixth phase of constant acceleration in a sixth time interval, and a seventh phase of increasing acceleration in a seventh time interval (see at least figures 3 and 4); 
And Sequence B: a first phase of decreasing acceleration in a first time 30interval, a second phase of constant acceleration in a second time interval, a third phase of increasing acceleration in a third time interval, a fourth phase of constant acceleration in a fourth time interval, a fifth phase of increasing45 acceleration in a fifth time interval, a sixth phase of constant acceleration in a sixth time interval, and a seventh phase of decreasing acceleration in a seventh time interval wherein the acceleration is a piecewise linear function of time and the 5fourth time interval has nonzero duration (see at least figures 3 and 4).
Because Kroeger fails to teach identifying a movement profile that achieves the target state of motion at a specified time, the combination of features is considered to be allowable. 

Claim 17 would be considered allowable because it is dependent on claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hakan (WO 00/73967 A1) teaches a system of generating time-optimum trajectories for multi-arm robotic manipulators. 
Nagajaran (US 9981381 B1) teaches a method for generating phase synchronized trajectories for robot actuators to enable the robot to transition from a current motion state to a target motion state.
Kroeger (US 10035266 B1) teaches a method for generating trajectories for a robot to reach a target waypoint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached from 10 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.N./Examiner, Art Unit 3664    
                                                                                                                                                                                                    /ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664